ICJ_015_Ambatielos_GRC_GBR_1951-05-18_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE AMBATIELOS
(GRECE | ROYAUME-UNI)
ORDONNANCE DU 18 MAI 1951

1951

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

AMBATIELOS CASE

(GREECE / UNITED KINGDOM)
ORDER OF MAY 18th, 1951

SOCIETE D’EDITIONS A. W. SIJTHOFF'S

LEYDE LEYDEN
A. W. SIJTHOFF PUBLISHING COMPANY
La présente ordonnance doit étre citée comme suit :

« Affaire Ambatielos,
Ordonnance du 18 mai 1951: C. I. J. Recueil 1951, p. II.»

This Order should be cited as follows:

““Ambatielos case,
Order of May r8th, 1951: I.C.J. Reports 1951, p. 11.”

 

N° de vente : 58
Sales number

 

 

 
II

INTERNATIONAL COURT OF JUSTICE

YEAR 1951

Order made on May :8th, 1951

AMBATIELOS CASE

(GREECE UNITED KINGDOM)

The International Court of Justice,

having regard to Article 48 of the Statute,
having regard to Article 37 of the Rules of Court,
Makes the following Order :

Whereas, by a letter dated April oth, 1951, filed in the Registry
of the Court on the same day, the Minister of Greece at The Hague
deposited in the Registry of the Court an Application bearing the
same date, instituting proceedings against the United Kingdom of
Great Britain and Northern Ireland ;

Whereas, by this Application, the Court is requested, having first
declared that it has jurisdiction :

to adjudge and’ declare :

1. That the arbitral procedure referred to in the Final
Protocol of the Greco-Britannic Treaty of Commerce and
Navigation of 1886 must receive application in the present
case ;

2. That the Commission of Arbitration provided for in the
said Protocol shall be constituted within a reasonable
period, to be fixed by the Court ;

Whereas the Application states further that the Hellenic Govern-
ment reserves its right, in case His Britannic Majesty’s Government
should have failed to designate its arbitrator, or arbitrators, within
the time-limit fixed by the Court, to seize the Court of the merits
of the dispute ;

4

1951
May 18th
Genera! List :
No. 15
ORDER OF I8 V 5I (AMBATIELOS CASE) 12

Whereas the Application, which is signed by M. Nicolas G. Lély,
Minister of Greece at The Hague, Agent of the Hellenic Govern-
ment, invokes the combined provisions of the Treaty of Commerce
and Navigation between Greece and Great Britain, dated Novem-
ber roth, 1886, of the Final Declaration of the Greco-Britannic
Treaty of Commerce and Navigation of July 16th, 1926, and also
of Article 29 of the latter treaty, whence it would follow ‘‘that the
Permanent Court of International Justice has jurisdiction in the
case, and that it has been duly seized by means of an Application”,
His Britannic Majesty’s Government having, according to the said
Application, declined the repeated proposals of the Hellenic Govern-
ment to submit the present dispute to the arbitral procedure pro-
vided by the Final Protocol of the Treaty of 1886 ;

Whereas the Application states that the means for a direct and
amicable settlement have been exhausted in this case, and that the
dispute now turns on the interpretation and application of the
Treaty of 1886, in particular of Article 15, paragraph 3 ;

Whereas the Application thus specifies the provisions on which
the applicant founds the jurisdiction of the Court ;

Whereas the Application also states the precise nature of the
claim and gives a succinct statement of the facts and grounds on
which the claim is based ;

Whereas, therefore, the Application fulfils the formal conditions
laid down by the Rules of Court ;

Whereas, on April gth, 1951, the Government of the United
Kingdom of Great Britain and Northern Ireland was duly informed
by telegram of the filing of the Application, of which a certified
true copy was despatched to it on the same day and whereas
receipt of the said true copy was acknowledged by a letter, dated
April 11th, 1951, and signed by Sir Eric Beckett, Legal Adviser
to the Foreign Office ;

Whereas, in a letter dated May 7th, 1951, the British Ambassador
at The Hague notified the Court that it was the intention of his
Government to contest the grounds on which it is contended in the
Application of the Hellenic Government that the Court has juris-
diction in the case ;

Whereas, in the same letter, the British Ambassador notified
the Court that his Government had appointed as Agent Mr. Vincent
Evans, an Assistant Legal Adviser of the Foreign Office :

The President having ascertained the views of the Parties upon
questions of procedure, the Court fixes as follows the time-limits for
the filing by the Parties of the pleadings :
ORDER OF I8 V 5I (AMBATIELOS CASE) 13

for the Memorial of the Hellenic Government: July 30th, 1951;

for the Counter-Memorial of the United Kingdom Government :
October 15th, 1951.

And reserves the rest of the procedure for further decision.

Done in English and French, the English text being authoritative,
at the Peace Palace, The Hague, this eighteenth day of May, one
thousand nine hundred and fifty-one, in three copies, one of which
will be placed in the archives of the Court and the others transmitted
to the Hellenic Government and to the Government of the United
Kingdom respectively.

(Signed) BASDEVANT,
President.

(Signed) E. HAMBRO,
Registrar.
